         Case 3:19-cv-00290-EMC Document 89-1 Filed 12/07/20 Page 1 of 2



1
2
3
4
5
6                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA
7
                        SAN FRANCISCO-OAKLAND DIVISION
8
9
     AMERICAN CIVIL LIBERTIES
10   UNION FOUNDATION, et al.,                 Case No. 19-CV-00290-EMC
11                Plaintiffs,
12
            v.
13
     DEPARTMENT OF JUSTICE, et al.,
14
15                Defendants.
16
17
                                   [PROPOSED] ORDER
18
           Upon the motion filed by defendant Department of Homeland Security, and
19
     good cause appearing, the Court hereby orders that the briefing schedule for the
20
     parties’ cross-motions for summary judgment with respect to the FOIA requests
21
     submitted to ICE, CBP, and USCIS is revised as follows:
22
           January 11, 2021: Defendant’s motion for summary judgment.
23
           February 22, 2021: Plaintiffs’ opposition and cross-motion.
24
           March 24, 2021: Defendant’s reply and opposition to cross-motion.
25
           April 8, 2021: Plaintiffs’ reply.
26
           ________, 2021: Hearing on parties’ cross-motions.
27
28

                                       [PROPOSED] ORDER
                                    CASE NO. 19-CV-00290-EMC
        Case 3:19-cv-00290-EMC Document 89-1 Filed 12/07/20 Page 2 of 2



1         IT IS SO ORDERED.
2
3    Dated: _____________, 2020
4
5                                        Hon. Edward M. Chen
                                         United States District Judge
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                     [PROPOSED] ORDER
                                  CASE NO. 19-CV-00290-EMC
